OPINION — AG — **** U.S. MARSHAL — TRAVEL EXPENSES — STATE COSTS **** THE MONEY PAID TO A U.S. MARSHAL FOR MILEAGE AND PER DIEM IN TRANSPORTING A FEDERAL PRISONER FROM A FEDERAL PENITENTIARY OUT OF THE STATE TO THE STATE DISTRICT COURT FOR TRIAL MAY BE LEGALLY PAID FROM THE GENERAL FUND OF THE COUNTY OBTAINING SUCH PRISONER, UNDER THE PROVISIONS OF 19 O.S. 1969 541 [19-541]. CITE: 19 O.S. 1961 541 [19-541]. DALE F. CROWDER *** OVERRULED BY: OPINION NO. 69-245 (1969) ** SEE: OPINION NO. 69-245 (1969) — THIS OPINION WITHDRAWN **